Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board denying claimant benefits on the grounds that, without good cause, she refused employment for which she is reasonably fitted by training and experience (Labor Law, § 593, subd. 2). The existence of “good cause” is factual and thus determinations of the board on this question if supported by substantial evidence must be upheld (Labor Law, § 623; e.g., Matter of Fiol [Corsi], 305 N. Y. 264; Matter of Lipschitz [Lubin], 7 A D 2d 777; Matter of Karman [Lubin], 2 A D 2d 626). Clearly the fact that the proffered employment was for less than a full week is not a justifiable excuse (Matter of Krieger [Corsi], 279 App. Div. 681; cf., Matter of Scranton [Catherwood], 14 A D 2d 953, affd. 12 N Y 2d 983). Also the fact that the hourly wage was less than that which claimant formerly received is not controlling since there is substantial evidence to support the board’s finding that such wages were not “ sub*814stantially less favorable to the claimant than those prevailing for similar work in the locality” (Labor Law, § 593, subd. 2, par. [d]; Matter of Marsh [Catherwood], 13 N Y 2d 235). Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Hamm., JJ., concur.